United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-2264
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Kenneth Isaacs,                          *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: June 1, 2005
                                 Filed: June 6, 2005
                                  ___________

Before BYE, RILEY, and COLLOTON, Circuit Judges.
                            ___________

PER CURIAM.

       Kenneth Isaacs appeals the sentence the district court1 imposed after he pleaded
guilty to conspiring to distribute and to possess with intent to distribute
hydromorphone, in violation of 21 U.S.C. § 846. His counsel has moved to withdraw
and filed a brief under Anders v. California, 386 U.S. 738 (1967). We reject
counsel’s suggestion that appellant’s prior federal conviction for escape should not
be considered a predicate offense for career-offender classification. See United States
v. Nation, 243 F.3d 467, 472-73 (8th Cir. 2001) (holding that escape is categorically

      1
       The Honorable George Howard, Jr., United States District Judge for the
Eastern District of Arkansas.
crime of violence). Having reviewed the record independently pursuant to Penson
v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues for appeal. Accordingly,
we affirm.
                       ______________________________




                                        -2-